Citation Nr: 1727822	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  10-22 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include depression, adjustment disorder, and major depressive disorder. 

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2014) for residuals of an abdominal aortic aneurysm (AAA) repair performed in November 2005 at the New York Harbor VA Medical Center (VAMC), to include abdominal deformity, chronic pain, atrophy of the left testicle, and sexual dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1964 to January 1968. 

This case comes before the Board of Veterans' Appeals (Board) from August 2008 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

This case was previously before the Board in February 2014.  In that decision the Board granted the claim of entitlement to service connection for PTSD and remanded the issues noted above for additional development.  In April 2016, the Board again remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal has now been returned to the Board. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression, adjustment disorder, and major depressive disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  Service connection is already in effect for erectile dysfunction.

2.  The Veteran had AAA surgery performed at the New York Harbor VAMC in November 2005.

3.  Since his November 2005 surgery, the Veteran does not have an additional disability of testicular atrophy. 

4.  Since his November 2005 surgery, the Veteran developed the additional disability of a surgical scar with small umbilical hernia and subjective abdominal discomfort and weakness.

5.  The evidence of record demonstrates that this additional disability was incurred as a result of the VA AAA surgery performed in November 2005.

6.  The competent evidence shows that the Veteran's surgical scar with small umbilical hernia and subjective abdominal discomfort and weakness was not proximately due to or the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing reasonable care.

7.  Prior to the VA November 2005 AAA surgery, the Veteran was informed about the specific potential post-surgical risks. 

8.  The additional disability of a surgical scar with small umbilical hernia and subjective abdominal discomfort and weakness was a foreseeable risk of the November 2005 VA AAA surgery.



CONCLUSIONS OF LAW

1.  The claim of entitlement to compensation under 38 U.S.C.A. § 1151  for erectile dysfunction (claimed as sexual dysfunction) lacks legal merit.  38 U.S.C.A. § 1151  (West 2014); 38 C.F.R. § 3.361 (2016).

2.  The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of an AAA repair performed in November 2005 at the New York Harbor VAMC, to include abdominal deformity, chronic pain, and atrophy of the left testicle, have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating their claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  There has been no allegation or suggestion of any lapse on VA's part in meeting these duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Pursuant to the Board's February 2014 and April 2016 remand directives, the AOJ obtained the Veteran's November 2005 VA informed consent form, associated the Veteran's recent VA treatment records, afforded the Veteran a VA examination and medical opinion, and issued a Supplemental Statement of the Case (SSOC).  There has been no contention that there is a need for further action to comply with the remand directives.

II.  1151 Analysis

The Veteran contends that the AAA surgery performed by the New York Harbor VAMC in November 2005 resulted in abdominal deformity, chronic pain, left testicle atrophy, and sexual dysfunction.  The Veteran argued in his July 2009 Notice of Disagreement that the doctor misled him as to the surgery.  He seeks compensation benefits under 38 U.S.C.A. § 1151.

VA regulations codifying the requirements for claims requesting benefits under 38 U.S.C.A. § 1151(a) filed on or after October 1, 1997, became effective September 2, 2004.  69 Fed. Reg. 46426 (Aug. 3, 2004) (codified at 38 C.F.R. § 3.361).  A review of the record reveals that the Veteran's claim for compensation was received in August 2011; therefore, the revised regulations apply to the Veteran's appeal.

A veteran disabled as a result of VA medical treatment may receive compensation for a qualifying additional disability in the same manner as if such additional disability were service-connected.  38 U.S.C.A. § 1151.  An additional disability is a qualifying disability if:  (1) it was not the result of the veteran's willful misconduct; (2) the disability was caused by VA hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the VA; and, (3) the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination, or the proximate cause of the disability was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a).  

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after the care or treatment is rendered.  The additional disability or death must not have been due to the veteran's failure to follow medical instructions.  38 C.F.R. § 3.361. 

To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose or properly treat the disease proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c). 

To satisfy the first prong of proximate causation, it must be shown that the VA hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death and that:  (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Informed consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b) of this chapter, as in emergency situations.  38 C.F.R. § 3.361(d)(1).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Failure to advise a patient of a foreseeable risk can be considered a minor, immaterial deviation under the regulation if a reasonable person in similar circumstances would have proceeded with the medical treatment even if informed of the foreseeable risk.  See McNair v. Shinseki, 25 Vet. App. 98 (2011). 

VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and, anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  38 C.F.R. § 17.32(c).  

The second prong of proximate causation requires that the veteran's additional disability or death be an event that was not reasonably foreseeable.  This fact is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. 
§ 3.361(d)(2). 

Finally, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Initially, the Board notes that the record confirms that the Veteran did receive treatment and surgery by the New York Harbor VAMC in November 2005.  Specifically, VA treatment records from November 2005 show that, after informed consent was obtained, the Veteran underwent an open AAA repair after it was noted that the AAA had increased in size over a six month period.  The November 29, 2005, VA operation report documents that the Veteran left the operating room and was transported to the surgical intensive care unit and intubated in critical but stable condition.  On December 3, 2005, the Veteran was found to be stable.  VA treatment records document the Veteran's complaints of pain and the start of his occupational and physical therapy on December 7, 2005.  The physician on that day noted that the Veteran was doing well from a surgical perspective and ambulating with assistance.  The Veteran continued to report abdominal discomfort following the surgery.  For instance, in August 2006, the Veteran was seen by the VAMC for complaints of discomfort in the side of his abdomen.  He reported lack of strength in his abdominal muscles and pain in the left abdomen within seconds of standing.  The VA physician diagnosed the Veteran with "normal post-operative incisional pain."

The Board will begin by addressing the first requirement of a 38 U.S.C.A. § 1151 claim - an additional disability.  38 C.F.R. § 3.361(b).  Applying the above facts to the aforementioned law, the Board finds that, since the Veteran's November 2005 VA AAA surgery, the Veteran has been diagnosed as having a surgical scar with small umbilical hernia and subjective abdominal discomfort and weakness (claimed by the Veteran as chronic pain and abdominal deformity).  See July 2014 VA examination.  The Veteran did not have these diagnoses prior to his November 2005 VA surgery.  Thus, the Board finds that the first requirement of an additional disability has been satisfied.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(b).

Regarding the Veteran's complaints of atrophy of the left testicle following his AAA surgery, the Veteran was provided a VA urology examination in July 2014.  Following a physical examination of the Veteran and a review of the Veteran's claims file, the VA examiner determined that the Veteran did not have testicular atrophy.  His testes and epididymis were normal upon examination.  The examiner's opinion was based upon a thorough review of the Veteran's VA treatment records following the November 2005 VA surgery.  Thus, the Veteran has not satisfied the first requirement of an additional disability for his claim of atrophy of the left testicle.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(b).  No further discussion of atrophy of the left testicle is required.

The Veteran also asserts that he has the additional disability of sexual dysfunction.  However, the Veteran's claim for compensation under the provisions of 38 U.S.C.A. § 1151 for erectile dysfunction (claimed as sexual dysfunction) is not a cognizable claim under the applicable law.  The benefit provided under 38 U.S.C.A. 
§ 1151 is, in essence, the equivalent of service connection.  In other words, the additional disability sought under 38 U.S.C.A. § 1151 is to be treated "in the same manner" as if such additional disability were service-connected.  With respect to the Veteran's erectile dysfunction, the most that can be awarded under 38 U.S.C.A. 
§ 1151 is the treatment of the already service-connected disability as though it were service-connected.  As erectile dysfunction is already service-connected, there is no additional benefit to be granted under 38 U.S.C.A. § 1151.  The Veteran is certainly entitled to file an increased rating claim for erectile dysfunction; however, this is not a benefit that can be granted under the provisions of 38 U.S.C.A. § 1151.

The Board will now address the second requirement of a 38 U.S.C.A. § 1151 claim - an additional disability caused by VA treatment.  38 C.F.R. § 3.361(c).  Applying the above facts to the aforementioned law, the Board finds that the Veteran's additional disability of a surgical scar with subjective abdominal discomfort and weakness was incurred as a result of VA treatment - namely, the VA AAA surgery performed in November 2005.  In this regard, the Veteran was afforded a VA examination and medical opinion in July 2014.  Following a review of the Veteran's claims file, the VA examiner determined that the Veteran's abdominal discomfort did follow the surgery.  The examiner also noted that the Veteran had a surgical scar and umbilical hernia following the November 2005 VA surgery.  Therefore, the Board finds that the second requirement of a 38 U.S.C.A. § 1151 claim - an additional disability caused by VA treatment - has been satisfied.  

As the actual causation prong of the regulations has been satisfied, the Board will now address the proximate causation prong.  As previously stated, the first prong of proximate causation is satisfied if:  (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider (i.e., negligence); or, (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).  The Board will address negligence in this section.

The Board finds that the Veteran's surgical scar with small umbilical hernia and subjective abdominal discomfort and weakness was not proximately due to or the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing reasonable care.  Id.

Specifically, in August 2006, the Veteran was seen by the VAMC for complaints of discomfort in the side of his abdomen.  The VA physician diagnosed the Veteran with "normal post-operative incisional pain."

Additionally, the July 2014 VA examiner opined that there was no evidence of gross error or negligence in the Veteran's care.  The examiner reasoned that surgeons who saw the Veteran after the procedure thought his wound was healing normally.  The examiner stated that there was no evidence of a breakdown of the wound or incisional hernia at this time.  The surgical scar was well-healed, non-tender, and uncomplicated by most criteria.  The VA examination, to include a CT scan, showed no evidence of a hernia or other surgical scar abnormalities.  The examiner stated that unfortunate problems are not necessarily evidence of lack of skill, technical error, or other problems.

In summary, the aforementioned evidence establishes that the Veteran's surgical scar with small umbilical hernia and subjective abdominal discomfort and weakness was not proximately due to or the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing reasonable care.  There are no contrary medical opinions in the claims file.  Thus, the Board finds that the evidence of record does not establish that VA failed to exercise the degree of care that would be expected of a reasonable health care provider (i.e., negligence).  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(d)(1).  

As previously stated, the first prong of proximate causation is satisfied if:  (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider (i.e., negligence); or, (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).  The Board will address informed consent in this section.

Applying the above facts to the aforementioned law, the Board finds that the Veteran provided informed consent to the November 2005 VA AAA surgery.  Id.  Specifically, the record includes a November 29, 2005, informed consent form signed by the Veteran for the procedure of:  "Abdominal Aortic Aneurysm Repair, Open."  The form states that the nature of the operation was "Open Repair of Enlarged Aorta."  It was noted that the Veteran had decision-making capacity at the time of signing the form.  The form stated that the treatment and/or procedure was discussed with the patient, the indications, risks, benefits, and alternative treatment options were explained, the patient was offered an opportunity to ask questions, and the patient consented freely without fraud, duress, or coercion.  The form was signed by the Veteran, the physician, the counseling physician, and a witness.  The aforementioned form used language that was understandable to the patient in explaining the reasonably foreseeable associated risks, complications or side effects - namely, scar and pain.  The Board finds that these informed consent forms met the requirements for informed consent under the VA regulations.  38 C.F.R. § 17.32(c).  

The Board will now address the second prong of proximate causation.  As previously stated, the second prong of proximate causation requires that the veteran's additional disability was an event not reasonably foreseeable.  This fact is to be determined based on what a reasonable health care provider would have foreseen and is not based on what the veteran would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  

Applying the above facts to the aforementioned law, the Board finds that the surgical scar with small umbilical hernia and subjective abdominal discomfort and weakness was reasonably foreseeable events that could result from the November 2005 VA AAA surgery.  Id.

In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  In this regard, in response to the question of whether the Veteran's surgical scar with small umbilical hernia and subjective abdominal discomfort and weakness resulted from an event that could have been reasonably foreseen by a reasonable healthcare provider, the July 2014 VA examiner determined that there was no hard evidence that the severity of the surgery, or the possibility of the surgery resulting in complications, was misrepresented to the Veteran.  The examiner found that the complications that the Veteran experienced were not rare or unusual, and although unfortunate, could occur with the procedure performed.  The procedure was performed for appropriate indications - for a potentially life threatening condition.  The Veteran's contention that the procedure was misrepresented to him is based upon his recollection.  The examiner indicated that there was no available corroboration or evidence to the contrary.  The claims file does not contain any contrary medical opinions.

Therefore, the Board finds that the additional disability of surgical scar with small umbilical hernia and subjective abdominal discomfort and weakness was a foreseeable risk of the November 2005 VA AAA surgery.  The second prong of the proximate causation requirement has not been satisfied.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(d)(2).  

In summary, the evidence of record establishes that the Veteran has an additional disability of a surgical scar with small umbilical hernia and subjective abdominal discomfort and weakness that was caused by VA surgical treatment.  However, this additional disability was not proximately due to or the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing reasonable care.  This additional disability was also not proximately due to VA furnishing the surgical treatment without the Veteran's informed consent.  Finally, this additional disability was a foreseeable risk of the November 2005 VA AAA surgery.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

In reaching this decision, the Board has considered the Veteran's descriptions, arguments and opinions in support of his claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Here, the Veteran has credibly described the onset of pain following his VA AAA surgery.  However, when speaking to the issues of carelessness, negligence, lack of proper skill, error in judgment, and foreseeable risk, the Board finds that the probative value of the opinion of the VA examiner greatly outweighs that of the Veteran and his representative, as the VA examiner possesses greater training and expertise to determine the appropriate standard of care and attendant risks of the surgery performed.

When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Here, for the aforementioned reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Thus, the Veteran's appeal must be denied.


ORDER

The claim for entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of an AAA repair performed in November 2005 at the New York Harbor VAMC, to include abdominal deformity, chronic pain, atrophy of the left testicle, and sexual dysfunction, is denied.  


REMAND

The Board finds that further development is required before the claim is decided.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Regretfully, another remand is necessary to comply with the April 2016 remand directives.

The matter was previously before the Board in April 2016.  On remand, the AOJ was directed to obtain a VA examination and medical opinion regarding the nature and etiology of the Veteran's acquired psychiatric disorder.  The AOJ obtained a VA examination and medical opinion in February 2017.  The VA examiner found that the Veteran's adjustment disorder was more likely than not secondary to pain from his 2005 surgery.  This medical opinion is inadequate as the examiner did not address the Veteran's military service.  The examiner also did not provide medical opinions regarding the Veteran's two other currently diagnosed psychiatric disorders - depression and major depressive disorder.  Further, the examiner did not provide a secondary service connection opinion, as requested by the Board.  As the VA opinion is inadequate and therefore does not substantially comply with the April 2016 remand directives, the case must again be remanded.  Id.

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims file to the February 2017 VA examiner for an addendum medical opinion regarding the etiology of the Veteran's currently diagnosed acquired psychiatric disorders, to include depression, major depressive disorder, and adjustment disorder.  If the February 2017 VA examiner is not available, another suitable VA examiner may provide the medical opinions.  If the VA examiner determines that an examination is necessary to provide the medical opinions, then the Veteran should be schedule for a VA psychiatric examination.  A copy of this remand must be made available to the examiner for review in conjunction with this examination. 

Based on a review of the record, the examiner should provide an opinion as to the following:

a.  For each of the Veteran's currently diagnosed psychiatric disorders (depression, major depressive disorder, and adjustment disorder), state whether it is at least as likely as not (a probability of 50 percent or greater) that the disorder began in or is related to active service. 

b.  For each of the Veteran's currently diagnosed psychiatric disorders (depression, major depressive disorder, and adjustment disorder), state whether it is at least as likely as not (a probability of 50 percent or greater) that the disorder has been caused or permanently aggravated by the Veteran's service-connected PTSD. 

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the clinician is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

2.  Thereafter, readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression, adjustment disorder, and major depressive disorder.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a SSOC that addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


